DETAILED ACTION
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 22-41 are allowed.
The following is a list of the prior art of record and an examiner’s statement of reasons for allowance:
Stahlberg (US 2018/0367311, hereinafter "Stahlberg")
Brickell (US 6,950,523, hereinafter "Brickell")
Ehrlich-Quinn et al (US PGPub No. 2019/0236594, hereinafter “Ehrlich-Quinn”)
Kovacs et al (US PGPub No. 2017/0374033, hereinafter “Kovacs”).
The art of Stahlberg generally discloses a method for processing a cryptographic operation request, includes receiving, at a hardware security module (HSM), the cryptographic operation request including a cryptographic key and at least one authorization token, determining, by the HSM, whether an access control list (ACL) associated with the cryptographic key of the cryptographic operation request is authorized to govern access to the cryptographic key, and validating, by the HSM, the at least one authorization token. When the at least one authorization token is valid and the ACL is authorized to govern access to the cryptographic key of the cryptographic operation request, the method includes processing, by the HSM, the cryptographic operation request.
The art of Brickell generally discloses a method and device to protect a private cryptographic key, two values are derived. The two values together can reconstruct the key. One value is sent to a server and deleted from the local machine. The other value is held by the local machine. To use the key, the user will enter a password, which will be 
The art of Ehrlich-Quinn generally discloses a system and method for bootstrapping a cryptographic ledger based on stake in a fiat currency. Stake can be verified using proof of cash systems involving anti-spoofing, anti-counterfeiting, and remote verification and transaction functionality. Stake can further or otherwise be verified using proof of balance systems involving verification of one or more balances using a service of a financial institution or data provider. These systems, together or separately, can be utilized to implement a cryptographic currency and application platform enabling financial transaction and general computing capabilities, in accordance with various embodiments of the invention.
The art of Kovacs generally discloses methods, systems and computer program products for authenticating a message via a revocable signature. The method includes, at a signing computer, generating first auxiliary data and second auxiliary data respectively dependent on a public key and a private key of a public-private key pair for the message. The signing computer hashes the message and the first auxiliary data via a chameleon hash algorithm, using a public hash key of a verifier computer, to produce a first hash value. The signing computer signs the first hash value, using a secret signing key of the signing computer, to produce a signature. The signing computer sends the message, the signature and the first auxiliary data to the verifier computer, and stores the second auxiliary data.
The references of Stahlberg, Brickell, Ehrlich-Quinn and Kovacs disclose as previously discussed. The references, however, do not teach at least receiving a request to take an action with respect to a vault of multiple different vaults in a cryptoasset custodial system, wherein the multiple different vaults are logical groupings of cryptoassets associated with a user of the cryptoasset custodial system, and each of the multiple different vaults has an associated policy map that defines vault control rules governing which actions are allowed for each vault under one or more specified conditions; authenticating, by a hardware security module managing private keys of asymmetric cryptographic key pairs usable to control access to the cryptoassets associated with the user, the policy map for the vault on which the action is requested based on a cryptographic key controlled by the hardware security module… regenerating a private key for one of the cryptoassets by applying a deterministic key derivation function to at least one of the respective identifier for the vault, an asset identifier for the one of the cryptoassets, or the cryptographic key associated with the user; and digitally signing at least a portion of the request using the regenerated private key for the one of the cryptoassets, wherein the cryptographic key controlled by the hardware security module is a private key of an asymmetric cryptographic key pair associated with the user, and authenticating the policy map comprises using a public key of the asymmetric cryptographic key pair associated with the user to validate a cryptographic digital signature of the policy map for the vault. The combination of art can reasonably teach the general concepts recited in the claims, however they could not be combined to reasonably teach the unique solution of regenerating a private key for a cryptoasset of the cryptoassets by applying a deterministic key derivation function to at least an identifier for the vault, an asset identifier for the cryptoasset of the cryptoassets, and the private key of the asymmetric cryptographic key pair associated with the user.
The claims of the instant application are not obvious over Stahlberg, Brickell, Ehrlich-Quinn and Kovacs for the reasons given above. Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art would not have been motivated to include these elements in Stahlberg, Brickell, Ehrlich-Quinn and Kovacs because the combination would teach away from the process of regenerating a private key. 
Therefore, the limitations lacking in the prior art, in combination with the other limitations clearly claimed for patent, are novel and unobvious.
Foreign prior art and NPL search was conducted however no relevant prior art was found.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR R MARTINEZ-HERNANDEZ whose telephone number is (571)270-0658. The examiner can normally be reached M-F from 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. HAYES can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERM/Examiner, Art Unit 3685

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685